USCA11 Case: 19-15083   Date Filed: 01/25/2021   Page: 1 of 11



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-15083
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:19-cr-20003-RAR-1



UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                versus

BRAULIO HILARIO PEREZ,

                                                    Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (January 25, 2021)

Before JORDAN, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:
         USCA11 Case: 19-15083        Date Filed: 01/25/2021   Page: 2 of 11



      Braulio Perez appeals his conviction and his 188-month sentence for

possession of a firearm and ammunition by a convicted felon, in violation of 18

U.S.C. §§ 922(g)(1) and 924(e)(1). He argues that the district court made a variety

of evidentiary errors, that the evidence doesn’t support the jury’s verdict, and that

he doesn’t qualify as an armed career criminal under the Armed Career Criminal

Act. For the reasons set forth below, we affirm.

                                          I

      On August 2, 2018, defendant Braulio Perez got into a verbal altercation

with his landlord’s son Julio Hernandez and Hernandez’s guest, during which

Perez flashed a firearm. Hernandez called the police, who came and arrested

Perez. While the police were at the residence, they and Hernandez searched the

yard but couldn’t find a firearm. After the police left, Perez’s dog was left barking

in the yard, and Hernandez took the dog into Perez’s apartment and locked him in

the bathroom. While in the apartment, he saw a firearm. Hernandez’s sister

Lisbeth Perello called 911, and when the police didn’t come, Hernandez called the

police again to say that he had found a firearm in the apartment. The police

subsequently arrived with a search warrant and recovered the firearm from Perez’s

apartment.

      After a trial, a jury found Perez guilty of possession of a firearm and

ammunition by a convicted felon in violation of 18 U.S.C. § 922(g)(1) and


                                          2
         USCA11 Case: 19-15083          Date Filed: 01/25/2021   Page: 3 of 11



§ 924(e)(1), and the district court sentenced him to 188 months in prison and a

five-year term of supervised release.

                                            II

      On appeal, Perez challenges a variety of evidentiary rulings, the sufficiency

of the evidence, and the district court’s finding that Perez qualified as an armed

career criminal. We’ll address each in turn.

                                            A

      Perez raises a Fourth Amendment challenge to the district court’s denial of

his motion to suppress the firearm recovered from his apartment. He argues that

Hernandez was an agent of the government when he found the firearm in Perez’s

apartment because: (1) law enforcement encouraged, instructed, and worked with

Hernandez to search for the firearm in the backyard and then failed to instruct him

to stop searching when they left; and (2) Hernandez’s primary motive for entering

the apartment was to assist law enforcement in the prosecution of Perez.

      Generally, the “district court’s denial of a motion to suppress is a mixed

question of law and fact.” United States v. Barsoum, 763 F.3d 1321, 1328 (11th

Cir. 2014). Accordingly, we review a district court’s factual findings for clear

error and review the application of law to facts de novo. Id. We construe all facts

in the light most favorable to the government and give substantial deference to the




                                            3
          USCA11 Case: 19-15083       Date Filed: 01/25/2021    Page: 4 of 11



factfinder’s credibility determinations. United States v. Lewis, 674 F.3d 1298,

1303 (11th Cir. 2012).

      Because the Fourth Amendment proscribes only governmental action, “[a]

search by a private person does not implicate the Fourth Amendment unless he acts

as an instrument or agent of the government.” United States v. Steiger, 318 F.3d

1039, 1045 (11th Cir. 2003). We consider two critical factors when determining

whether a private person was acting as an instrument or agent of the government:

(1) “whether the government knew of and acquiesced in the intrusive conduct”;

and (2) “whether the private actor’s purpose was to assist law enforcement efforts

rather than to further his own ends.” Id. Related to the first factor, we also

consider whether the government “openly encouraged or cooperated in the search.”

See United States v. Ford, 765 F.2d 1088, 1090 (11th Cir. 1985).

      Here, the district court didn’t err in denying the motion to suppress because

Hernandez was not acting as the government’s agent when he found the firearm.

Hernandez testified that he went into Perez’s apartment only after law enforcement

left in order to tie up Perez’s dog, which had been left barking in the yard and was

scaring his mother. Moreover, while Hernandez initially searched the backyard for

the firearm with the police, the district court found that the officers hadn’t

instructed or directed Hernandez to go back and look for the firearm in the

apartment. Construing the facts in the light most favorable to the government,


                                           4
             USCA11 Case: 19-15083      Date Filed: 01/25/2021   Page: 5 of 11



there is sufficient evidence to support the district court’s determination that law

enforcement had no knowledge of Hernandez’s search of the apartment and that

they did not instruct, direct, or openly encourage Hernandez to enter or search the

apartment. See Steiger, 318 F.3d at 1045. There is also nothing in the record to

indicate that we should disturb the district court’s credibility determinations, as the

testimony of the government’s witnesses are consistent and corroborate one

another. See United States v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002)

(noting that this Court accepts a district court’s credibility determination “unless it

is contrary to the laws of nature, or is so inconsistent or improbable on its face that

no reasonable factfinder could accept it.” (quotation marks omitted)). Therefore,

we affirm the denial of Perez’s motion to suppress.

                                             B

          Next, Perez contends that the district court shouldn’t have permitted the

government to introduce body-camera footage in Exhibits 15 and 16 that contained

incendiary statements that he made after he was in custody but prior to being

Mirandized. He argues that the evidence is irrelevant, inadmissible hearsay, is

substantially more prejudicial than probative, and violates his Fifth Amendment

rights.

          We review rulings on the admissibility of evidence for abuse of discretion.

United States v. Shabazz, 887 F.3d 1204, 1216 (11th Cir. 2018). When employing


                                             5
         USCA11 Case: 19-15083       Date Filed: 01/25/2021   Page: 6 of 11



an abuse-of-discretion standard, we must affirm unless we find that the district

court has made a clear error of judgment or has applied the wrong legal standard.

United States v. Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004) (en banc).

      The district court didn’t err by refusing to exclude the body-camera footage.

First, the evidence is relevant. The statements in Exhibit 15 were probative of

Perez’s possession of a firearm and lend credibility to one witness’s testimony that

he had run into the house because he saw that Perez had a firearm. The statements

in Exhibit 16 were probative of Perez’s motive and animosity toward Hernandez.

Second, the statements were not inadmissible hearsay because they were made by

Perez and were therefore admissible under the party-opponent hearsay exception.

See Fed. R. Evid. 801(d)(2)(A). Third, the evidence wasn’t inadmissible under

Rule 403 because exclusion is an extraordinary remedy and the footage here has

probative value which is not substantially outweighed by any overwhelming risk of

prejudice. See Shabazz, 887 F.3d at 1216 (stressing that Rule 403 “should be used

only sparingly” and that we “look at the evidence in a light most favorable to its

admission, maximizing its probative value and minimizing its undue prejudicial

impact.” (quotation marks omitted)).

      Finally, the admission of the evidence didn’t violate Perez’s Fifth

Amendment rights. While the statements on the body-camera footage were made

after Perez was in custody, they weren’t the product of interrogation, as they were


                                          6
         USCA11 Case: 19-15083       Date Filed: 01/25/2021   Page: 7 of 11



voluntary and spontaneous statements that weren’t made in response to any express

police questioning or its functional equivalent. See United States v. Suggs, 755

F.2d 1538, 1541 (11th Cir. 1985) (“Voluntary incriminating statements, however,

not made in response to an officer's questioning are freely admissible.”).

Accordingly, we affirm the district court’s admission of the body-camera footage.

                                         C

      Perez also argues that there was insufficient evidence at trial to convict him

of possession of a firearm because the government failed to prove actual or

constructive possession of the firearm that Hernandez found in his apartment. We

review the sufficiency of the evidence supporting a criminal conviction de novo,

“view[ing] the evidence in the light most favorable to the government, with all

reasonable inferences and credibility choices made in the government’s favor.”

United States v. Frazier, 605 F.3d 1271, 1278 (11th Cir. 2010) (quotation marks

omitted). We will not disturb a guilty verdict unless no trier of fact would have

found guilt beyond a reasonable doubt. United States v. White, 663 F.3d 1207,

1213 (11th Cir. 2011).

      To prove a violation of 18 U.S.C § 922(g), the government must show that

(1) the defendant knew he was a convicted felon, (2) the defendant knowingly

possessed a firearm, and (3) the firearm was in or affected interstate commerce.

Rehaif v. United States, 139 S. Ct. 2191, 2195–96 (2019). To demonstrate


                                          7
         USCA11 Case: 19-15083        Date Filed: 01/25/2021     Page: 8 of 11



“knowing possession,” the government must prove that the defendant had actual or

constructive possession of a firearm. United States v. Vereen, 920 F.3d 1300, 1310

(11th Cir. 2019). Actual possession requires showing that the defendant had either

physical possession of or personal dominion over the firearm. Id. Constructive

possession requires the government to show that the defendant exercised

“ownership, dominion, or control over the firearm or the premises concealing the

firearm.” Id. (alterations adopted) (quotation marks omitted).

      Here, the record contains sufficient evidence that a reasonable factfinder

could have found that Perez knowingly possessed a firearm beyond a reasonable

doubt. Two witnesses testified that Perez threatened to kill Hernandez’s guest and

lifted up his shirt to reveal a firearm and that a firearm was later found in Perez’s

apartment. While there were no fingerprints on the firearm, the government

provided evidence to exclude Hernandez and his guest as owners of the firearm.

“Viewing the evidence in the light most favorable to the Government and resolving

all reasonable inferences and credibility evaluations in favor of the jury's verdict,”

we affirm the jury’s guilty verdict. United States v. Suba, 132 F.3d 662, 675 (11th

Cir. 1998).

                                           D

      Perez argues that the district court violated his constitutional right to a fair

trial when it denied his request to introduce a 911 call made by Hernandez’s sister


                                           8
         USCA11 Case: 19-15083        Date Filed: 01/25/2021    Page: 9 of 11



from the day of his arrest. He further argues that the evidence was not hearsay

because it was being offered to impeach Hernandez and not for the truth of the

matter asserted.

      Even though “the Constitution unquestionably provides a defendant with the

right to be heard,” a defendant “does not have an unfettered right to offer testimony

that is incompetent, privileged, or otherwise inadmissible under standard rules of

evidence.” Frazier, 387 F.3d at 1271 (quotation marks omitted). A defendant’s

right to present a complete defense is subject to reasonable restrictions. United

States v. Scheffer, 523 U.S. 303, 308 (1998). “To the extent that it is ever

admissible, extrinsic evidence to attack credibility is usually subject to the

discretion of the trial judge.” United States v. Corbin, 734 F.2d 643, 655 (11th Cir.

1984) (quotation marks omitted). And “[a]s a general matter, a party’s right to

impugn the character for truthfulness of an opposing party’s witness is limited to

questioning the witness on cross-examination.” Id.

      The district court correctly concluded that Perez’s proposed use of the 911

call was improper impeachment and an improper attack on Hernandez’s credibility

because it was extrinsic evidence and because it was offered outside of cross-

examination. Perez conceded at trial that the evidence didn’t fall under a hearsay

exception but argued that he wanted to attack the credibility of Hernandez, a

witness who didn’t even make the phone call. Moreover, we cannot say that Perez


                                           9
         USCA11 Case: 19-15083       Date Filed: 01/25/2021    Page: 10 of 11



was denied an opportunity to attack Hernandez’s credibility through proper

avenues, because he intentionally chose not to use this evidence during cross-

examination and did not attempt to call Perello as a witness during his case in

chief. Because the district court correctly applied the Federal Rules of Evidence to

exclude hearsay, Perez’s constitutional right to put on a complete defense was not

violated. See Scheffer, 523 U.S. at 308 (noting that rules excluding evidence “do

not abridge an accused's right to present a defense so long as they are not arbitrary

or disproportionate to the purposes they are designed to serve” (quotation marks

omitted)).

                                          E

      Lastly, Perez challenges the district court’s classification of him as an armed

career criminal, but he concedes that this Court’s precedent is contrary to his

position. We review de novo whether a prior conviction qualifies as a “violent

felony” under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e).

United States v. Joyner, 882 F.3d 1369, 1377 (11th Cir. 2018).

      Perez argues that both his 1987 Florida conviction for resisting arrest with

violence and 1993 Florida strong-arm robbery conviction are not ACCA-qualifying

offenses. But in United States v. Hill, we held that a prior conviction for resisting

an officer with violence in violation of Fla Stat. § 843.01 categorically qualifies as

a violent felony under the elements clause of the ACCA. 799 F.3d 1318, 1322


                                          10
         USCA11 Case: 19-15083      Date Filed: 01/25/2021   Page: 11 of 11



(11th Cir. 2015). And in Welch v. United States, we held that a prior conviction

under Fla. Stat. § 812.13 for strong-arm robbery qualifies as a “violent felony”

under the elements clause of the ACCA. 958 F.3d 1093, 1097 (11th Cir. 2020);

see also Stokeling v. United States, 139 S. Ct. 544, 554–55 (2019). Because “[w]e

are bound by prior panel decisions unless or until we overrule them while sitting en

banc, or they are overruled by the Supreme Court,” we affirm the district court’s

determination that Perez qualified as an armed career criminal. United States v.

Jordan, 635 F.3d 1181, 1189 (11th Cir. 2011).

      AFFIRMED.




                                         11